Citation Nr: 0715933	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for unspecified 
illness, including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for arthritis pain in 
the joints, including as due to exposure to ionizing 
radiation.

3.  Entitlement to service connection for right mandibular 
pain, including as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1956 to February 
1959.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to service connection for 
multiple disorders he believes are due to in-service exposure 
to ionizing radiation.  Additional action is necessary before 
the Board decides these claims.

In May 2005, after the veteran perfected his appeal with 
regard to the claims now before the Board, but before the RO 
had certified the appeal to the Board for appellate review, 
the veteran submitted a compact disk (CD) containing records 
of his VA treatment from April 1999 to October 2005.  In a 
July 2004 statement of the case, the RO considered all such 
records dated prior to April 2004.  Since then, the RO has 
not considered the remaining records in support of the 
veteran's appeal or issued a supplemental statement of the 
case in response thereto.  

Based on the foregoing, this case is REMANDED for the 
following action:

Readjudicate the claims on appeal based 
on all of the evidence of record, 
including the CD of VA treatment records 
received at the RO in May 2005.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the remanded claims.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




